Citation Nr: 0109042	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an earlier effective date for the grant of 
service connection for PTSD.

Entitlement to an effective date earlier than July 1, 1998, 
for the assignment of a 100 schedular evaluation for a 
schizoaffective disorder with post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1970.  

The RO has framed the issue as entitlement to an earlier 
effective date for compensation to June 1980.  However, the 
matter argued by the veteran and addressed by the RO actually 
encompasses two separate issues; that is, entitlement to an 
earlier effective date for service connection for PTSD and 
entitlement to an earlier effective date for the assignment 
of a 100 percent schedular rating for PTSD.  As such, the 
correct issues have been listed on the title page of this 
decision.  By rating decision entered in April 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, a 100 percent schedular 
evaluation for a schizoaffective disorder with post-traumatic 
stress disorder was assigned effective from July 1, 1998.  
Received by the RO in February 2000 was the veteran's notice 
of disagreement with the effective date assigned for the 100 
percent rating.  Therein, he argued that the rating should go 
back to 1980.  A Statement of the Case was promulgated which 
appears to cover both issues, and the veteran perfected his 
appeal as to both issues by submission of a VA Form 9, Appeal 
to the Board of Veterans' Appeals, on April 11, 2000.  In his 
substantive appeal, the veteran specifically noted that he 
did not wish to appear for a Board hearing; however, in an 
amendment to his Form 9, filed on April 12, 2000, he 
requested a hearing before the RO's decision review officer.  
No action by the RO is thereafter shown in connection with 
such request, nor does the record demonstrate that the 
hearing request was withdrawn.

Additionally, during the pendency of this appeal, a 
significant change in the law was effectuated.  Specifically, 
on November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

It is apparent that the RO has not developed this matter in 
light of changes brought about by the VCAA, nor has the RO 
been afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
the matter on appeal.  The end result is that the veteran has 
not been informed of the VCAA provisions that may have 
applicability to the issues herein presented and he therefore 
may have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Additional development is likewise deemed to be in order so 
as to ensure compliance with the VA's duty-to-assist 
obligation, as redefined and expanded by the VCAA.  The 
veteran, in September 2000 correspondence to the Board, 
requested assistance in obtaining records from his former 
employer, the United States Postal Service, regarding his 
pending claim for an earlier effective date and further 
action is thus required to assist the veteran in that regard.  
The record likewise reflects that the veteran was 
hospitalized at VA facilities in Philadelphia and 
Coatesville, Pennsylvania, on several occasions during the 
period from 1993 to 1998, but complete records of those 
hospitalizations are not now on file.  

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The veteran should be afforded the RO 
hearing that he requested in April 2000 
with respect to the issues listed on the 
title page of this decision.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

3.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for an effective date earlier 
than July 1, 1998, for a 100 percent 
schedular evaluation for a 
schizoaffective disorder with post-
traumatic stress disorder, to include a 
recitation of the criteria for the rating 
of neuropsychiatric disorders in effect 
on November 7, 1996 and entitlement to an 
earlier effective date for service 
connection for PTSD.  The RO should 
further advise the veteran in writing of 
his right to submit any additional 
argument and/or evidence in support of 
such claim.  That evidence may be of a 
lay or medical variety, but should be 
relevant to the issues before the Board.

4.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who evaluated and/or 
treated him for PTSD from July 1993 to 
June 1998.  The approximate dates of any 
such evaluation or treatment should be 
furnished by him to the extent feasible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  The 
records requested should include those 
from Fitzgerald Mercy from December 20 to 
22, 1997.  Any and all VA treatment 
records must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request, including records 
from VA hospitalizations in October 1993 
(Philadelphia), April 1998 
(Philadelphia), May 1998 (Philadelphia), 
June and July 1998 (Philadelphia) and 
July 1998 (Coatesville).  Such records, 
once obtained, must then be added to the 
claims folder.

5.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
all medical and administrative records 
utilized by that agency in its initial 
adjudication and any subsequent 
adjudication of continued entitlement of 
the veteran to SSA disability benefits.  
Once obtained, such records must be made 
a part of the veteran's claims folder.

6.  The RO should through contact with 
the United States Office of Personnel 
Management and/or the United States 
Postal Service (USPS) obtain copies of 
all medical and administrative records in 
connection with the veteran's USPS 
employment and his retirement therefrom.  
Once obtained, such records must be 
associated with the other evidence 
contained in the veteran's claims folder.

7.  Lastly, the RO should readjudicate 
the issues of the veteran's entitlement 
to an effective date earlier than July 1, 
1998, for the assignment of a 100 percent 
schedular evaluation for a 
schizoaffective disorder with post-
traumatic stress disorder and the issue 
of entitlement to an earlier effective 
date for service connection for PTSD on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



